Simmons, C. J.
1. When, in the trial of an action against a municipal corporation for damages alleged to have been received by the plaintiff by reason of a defect in a street, counsel for the defendant made a motion that the jury be allowed to inspect the street at the point where the defect was alleged to be, and when the judge granted the motion after having inquired of plaintiff’s counsel if he objected, remarking that the matter was one within the discretion of the court, and after having been informed by counsel that in that case no objection was made : held, that no ruling of the court was made or invoked, and that there was nothing to which exception could be taken. The fact that the inquiry as to whether there was objection was made in the presence of the jury was not ground for a new trial.
2. The evidence warranted the verdict, and there was no error in refusing a new trial. Judgment affirmed.

All the Justices concurring.